Citation Nr: 1520991	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  14-28 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 









INTRODUCTION


The Veteran had active military service from January 1966 to January 1968.  The Veteran died in March 2013.  The Appellant is the Veteran's surviving parent. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in March 2013 from cerebrovascular disease/event, essential hypertension, AIDS and dementia.  The Veteran was service connected for PTSD and was rated at 100 percent at the time of his death.  

The Appellant has claimed that she is entitled to service connection for the cause of the Veteran's death, even though his service connected disability is not listed as the principal or the contributory cause of the Veteran's death.  However, the Appellant has asserted that the Veteran's PTSD caused or contributed to his cerebrovascular disease and hypertension.  

Upon review of the Veteran's medical treatment records it is noted on a September 2009 treatment note and an October 2009 mental health outpatient note, that the Veteran had a left basal ganglial CVA with resultant left sided weakness and slurred speech.  There is also a notation that the Veteran had an old extensive lacunar disease in the mid pons and probably an old lacuna in the right cerebellar hemisphere.  The impression from the September 2009 treatment note states that the Veteran probably had past infarctions.  

A treatment note from September 2012 states that the Veteran was on a regimen of aspirin and increased anti-hypertensives for his cerebrovascular disease.  At this time, his blood pressure was 140/90.  In October 2012, the Veteran underwent a CT of his head.  The impression was that he had left occipital lobe infract, age indeterminate, with no evidence of an associated hemorrhage.  There was an old left basal ganglia and right cerebellar infarcts, with new chronic infracts within the left cerebellum and right posterior parietal lobe.  Lastly, old lacunes in the pons, bilateral posterior internal capsules, and left corona radiata.  

Furthermore, literature on VA's website suggests an association between PTSD and poor cardiovascular health.  See http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp see also Jones v. Shinseki, 2012 WL 1237821 (Vet. App. 2012)(nonprecedential)(remanding the case as a document on VA's website which was constructively in VA's possession noted an association between PTSD and poor cardiovascular health).  Given the Veteran's history of PTSD and the Appellant's assertion that the Veteran's PTSD or his PTSD medication contributed to his stroke, cerebrovascular disease, or hypertension, the Board is remanding for a medical opinion.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Further, a review of the Veteran's paper and electronic file does not reveal terminal medical records from Andorra Woods, Skilled Nursing Facility.  These should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ/RO should take appropriate action to obtain a complete copy of the terminal hospitalization records from Andorra Woods, Skilled Nursing Facility.  

2.  Then the AOJ/RO should obtain a medical opinion wherein the following questions are answered: 

a.  Is it at least as likely as not that the Veteran's hypertension or cerebrovascular disease is etiologically related to service?  

b.  Is it at least as likely as not that the Veteran's service connected PTSD caused or chronically worsened (i.e. aggravated) the Veteran's cerebrovascular disease?  

c.  Is it at least as likely as not that the Veteran's service connected PTSD medication caused or chronically worsened (i.e. aggravated) the Veteran's cerebrovascular disease? 

d.  Is it at least as likely as not that the Veteran's service connected PTSD caused or contributed to the Veteran's stroke that caused his death? 

e.  Is it at least as likely as not that the Vetearn's service connected PTSD caused or chronically worsened (i.e. aggravated) the Vetearn's hypertension. 

f.  Is it at least as likely as not that the Veteran's service connected PTSD medication caused or chronically worsened (i.e. aggravated) the Veteran's hypertension? 

The entire claims file and this remand must be provided to the physician proving the opinion.  

The physician must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  
Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that aggravation as found, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.

3.  After undertaking any other development deemed appropriate, readjudicate the Appellant's claim.  If the benefits sought are not granted, the Appellant should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




